Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 303.J61US1
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Brewer, Tony     Group:	2135
Serial No.:			17/074,765   Examiner:	Tuan Thai
For:  REDUCING LATENCY FOR MEMORY OPERATIONS IN A MEMORY CONTROLLER.


1. 	This action is responsive to amendment filed on April 21 2022.  Claims 4, 6, 8, 14-16 have been canceled.  Claims 21-26 are newly added.  Claims 1-3, 5, 7, 9-13 and 17-26 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 11 and 19).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method for reducing latency for memory operations in a memory controller by returning a memory write acknowledgement once a write command has been selected by the memory controller input multiplexor rather than when the memory write command has been performed.  The method comprises selecting a memory request from a first input queue using an input multiplexor, the input multiplexor multiplexing between the first input queue and a second input queue, the selected memory request received from a requesting processor, the first input queue an input queue storing memory requests from the requesting processor that are received over a packet-based network-on-chip interface and the second input queue storing memory requests from a programmable atomic unit of the memory controller, determining that the memory request is a write request to write a request value to a requested location in a memory; responsive to determining that the memory request is a write request: sending a response to the requesting processor over the packet-based network-on-chip interface, the response sent prior to performing the write request; after sending the response to the requesting processor, performing the write request to write the request value to the requested location in memory; and enforcing an ordering of the write request such that a prior write request to the requested location is completed first and a subsequent write command to the requested location is completed after the write request.  In light of the foregoing; claims 1, 11 and 19 of the present application are found to be patentable over the prior arts. 
	Claims 2-3, 5, 7, 9-10, 21-22; 12-13, 17-18, 23-24 and 20, 25-26 further limit the allowable independent claims 1, 11 and 19.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 05, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135